



WARNING

The President of the panel hearing this appeal directs
    that the following should be attached to the file:

An order restricting publication in this proceeding
    under ss. 486.4(1), (2), (3) or (4) or 486.6(1) or (2) of the
Criminal Code
shall continue.  These sections of
the Criminal Code
provide:

486.4(1)       Subject to subsection (2), the
    presiding judge or justice may make an order directing that any information
    that could identify the complainant or a witness shall not be published in any
    document or broadcast or transmitted in any way, in proceedings in respect of

(a)     any of the following offences;

(i)      an offence under section 151, 152, 153,
    153.1, 155, 159, 160, 162, 163.1, 170, 171, 172, 172.1, 173, 210, 211, 212,
    213, 271, 272, 273, 279.01, 279.02, 279.03, 346 or 347,

(ii)      an offence under section 144 (rape), 145
    (attempt to commit rape), 149 (indecent assault on female), 156 (indecent
    assault on male) or 245 (common assault) or subsection 246(1) (assault with
    intent) of the
Criminal Code
, chapter C-34 of the Revised Statutes of
    Canada, 1970, as it read immediately before January 4, 1983, or

(iii)     an offence under subsection 146(1)
    (sexual intercourse with a female under 14) or (2) (sexual intercourse with a
    female between 14 and 16) or section 151 (seduction of a female between 16 and
    18), 153 (sexual intercourse with step-daughter), 155 (buggery or bestiality),
    157 (gross indecency), 166 (parent or guardian procuring defilement) or 167
    (householder permitting defilement) of the
Criminal Code
, chapter C-34
    of the Revised Statutes of Canada, 1970, as it read immediately before January
    1, 1988; or

(b)     two or more offences
    being dealt with in the same proceeding, at least one of which is an offence
    referred to in any of subparagraphs (a)(i) to (iii).

(2)     In proceedings in respect of the offences
    referred to in paragraph (1)(a) or (b), the presiding judge or justice shall

(a)     at the first reasonable opportunity,
    inform any witness under the age of eighteen years and the complainant of the
    right to make an application for the order; and

(b)     on application made by the complainant,
    the prosecutor or any such witness, make the order.

(3)     In proceedings in respect of an offence under
    section 163.1, a judge or justice shall make an order directing that any
    information that could identify a witness who is under the age of eighteen
    years, or any person who is the subject of a representation, written material
    or a recording that constitutes child pornography within the meaning of that
    section, shall not be published in any document or broadcast or transmitted in
    any way.

(4)     An order made under this section does not
    apply in respect of the disclosure of information in the course of the
    administration of justice when it is not the purpose of the disclosure to make
    the information known in the community. 2005, c. 32, s. 15; 2005, c. 43, s.
    8(3)(b).

486.6(1)       Every person who fails to comply with
    an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is
    guilty of an offence punishable on summary conviction.

(2)     For greater certainty, an order referred to
    in subsection (1) applies to prohibit, in relation to proceedings taken against
    any person who fails to comply with the order, the publication in any document
    or the broadcasting or transmission in any way of information that could
    identify a victim, witness or justice system participant whose identity is
    protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. D.T., 2014
    ONCA 44

DATE: 20140121

DOCKET: C55797

Rosenberg, Rouleau and Strathy JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

D. T.

Appellant

Tina Yuen, for the appellant

Erin Winocur, for the respondent

Heard: October 8, 2013

On appeal from the convictions entered on March 23, 2012
    by Justice Douglas M. Belch of the Superior Court of Justice, sitting without a
    jury.

Strathy J.A.:

[1]

The appellant stood trial on
    an indictment alleging that between June 1, 2008 and November 20, 2009, he
    committed sexual assault on D.B. contrary to s. 271 of the
Criminal Code
,
    R.S.C. 1985, c. C.46 (the 
Code
), and touching for a sexual purpose
    of D.B., a person under the age of sixteen, contrary to s. 151 of the
Code
.
    Following a three day trial, the trial judge reserved his decision. He found
    the appellant guilty on both counts. The appellant was sentenced to a term of
    imprisonment of one year and three years probation.

[2]

He appeals his convictions
    on the grounds that: (a) the trial judge failed to conduct an assessment of D.B.s
    credibility in accordance with the principles in
R. v. W. (D.)
, [1991]
    1 S.C.R. 742; and (b) the finding of guilt was unreasonable. The sentence
    appeal was abandoned. The parties agree the conviction for sexual assault
    should be stayed on the basis of
R. v. Kienapple
, [1975] 1 S.C.R. 729.

[3]

For the reasons that follow,
    I would allow the appeal and order a new trial.

A.

Overview

[4]

D.B., who was eleven years
    old at the time of trial, claimed he had been sexually assaulted by the
    appellant, a family friend, whom he referred to as his uncle. He said the
    assaults occurred two years earlier, when he was nine, in two locations: the
    family home and the appellants apartment.

[5]

It took some time for the
    allegations to come to light. In the early summer of 2009, the appellants ex-girlfriend
    told D.B.s mother she was concerned the appellant was bothering a young man around
    D.B.s age. The mother testified that some time later she asked D.B. whether
    anyone had been touching him. He said no. Later in the summer, she again asked,
    specifically mentioning the appellant. Again D.B. said no. A week or two later,
    his mother spoke to him a third time. This time, D.B. said the appellant had
    touched him in his private area. D.B.s mother did not report this to the
    authorities. Nor did she raise it directly with the appellant.

[6]

In the fall of 2009, D.B.
    began to see a school counsellor to help him deal with anger issues at home and
    in school. On November 20, 2009, two or three months after the disclosure to
    his mother, he told the counsellor he had been sexually touched and began to
    cry. He said the person told him not to tell anyone. The teacher contacted the
    authorities and the appellant was ultimately charged.

B.

The Evidence at Trial

[7]

Because of my disposition of
    the appeal, I will summarize the evidence of the five witnesses in some detail.
    The witnesses were: (a) the investigating police officer; (b) D.B.; (c) the school
    counsellor; (d) D.B.s mother; and (e) the appellant.

(a)

The investigating officer

[8]

The investigating officer interviewed D.B. six days after he spoke to
    the counsellor. The officer had also investigated the allegations regarding the
    appellant bothering another youth. That boy told the officer nothing
    inappropriate had happened and no charges were laid.


(b)

The complainant

[9]

D.B. explained that the appellant was a close friend of his father. The
    appellant played sports with D.B., dated the family babysitter and babysat D.B.
    and his two sisters for a few months. The appellant had lived with D.B.s family
    for a period of time, and D.B. visited the appellants apartment a couple of
    times after he moved out of their house.

[10]

D.B.
    then stated the crux of the allegations. He said the appellant had sexually
    touched him seven or eight times.

[11]

The
    indictment, however, was a global one, referring to the period June 1, 2008 to
    November 20, 2009, without particularizing the offences. In the course of his
    direct evidence and on cross-examination, D.B. described six incidents of
    sexual assault. He said he remembered these incidents in order, but could not
    place them precisely in time. He thought they occurred during the summer of
    2009, but in his statement to the police, he had suggested some of the
    incidents occurred in the winter and he was inconsistent as to whether they
    occurred over one or two years.

[12]

D.B.
    recalled the first incident happened when the appellant was living with his
    family. On a weekend evening, at approximately 11:30 to 12:00, while his mother
    and sisters were upstairs sleeping, D.B. was sitting on the appellants lap in
    a rocking chair while they watched television. He had previously sat on the
    appellants lap a few times without anything inappropriate happening. This
    time, however, while his father slept on the couch nearby, the appellant
    started touching [his] penis over the pants for maybe two or three minutes.
    The appellant stopped when the father began to wake up.

[13]

On
    cross-examination, it was pointed out to D.B. that his evidence at the
    preliminary inquiry was the appellant had touched him
under
his
    clothes, after having initiated the touching on top of them. D.B. said he could
    not remember whether it was on top or under his clothes and he began to cry. He
    did not remember which hand the appellant touched him with, what he was
    wearing, what the appellant was wearing, what was on television, the season, or
    whether the appellant said anything during the incident.

[14]

The
    second incident occurred about a month later. The appellant was babysitting. D.B.s
    sisters were outside and D.B. was inside playing video games. The appellant
    walked in and, without saying anything, sat down beside D.B. and began to touch
    his penis, [m]ainly underneath his pants, for approximately two minutes. D.B.
    told him to stop  [b]ecause [D.B.] didnt know what he was doing, and [he]
    didnt like it. The appellant stopped and walked away. In cross-examination, D.B.
    could not remember whether the second incident occurred at his house or at the
    appellants apartment, though there was no evidence the appellant had video
    games at his apartment.

[15]

The
    third incident occurred while D.B. was in his house alone with the appellant. D.B.
    went upstairs to get his video game system from his sisters room. The
    appellant followed him into the room and put his hand inside his pants and on
    his penis. The appellant stopped when he heard the sisters returning. He touched
    him for [a] minute. When cross-examined, D.B. confirmed this was the only
    incident in his sisters room. However, at the preliminary inquiry, D.B. had testified
    about an incident in which the appellant performed fellatio on him in his
    sisters room. When confronted with this discrepancy, D.B. said he could not
    remember whether the incident ever happened.

[16]

The
    fourth incident was two or three days later at the appellants apartment. The
    babysitter and D.B.s sisters went for a walk. D.B. and the appellant were
    watching television when the appellant touched him for about a minute
    underneath his clothes. The appellant wanted D.B. to perform fellatio on him,
    but did not take his penis out of his pants. He said come on [D.B.], suck it,
    suck it. D.B. refused. D.B. did not remember the appellant saying anything
    else, and really [didnt] know how it progressed from touching to a request
    for fellatio. The babysitter and his sisters returned about ten minutes later.
    In cross-examination, D.B. could not remember whether the touching was over or
    under his clothes. He could not recall the time of day or whether he was
    sitting down or standing up. He also said it lasted two or three minutes,
    rather than the one minute he mentioned previously.

[17]

The
    fifth incident was the first of two incidents allegedly involving fellatio.
    Sometime after the appellant first touched him, D.B. could not remember when,
    the appellant performed oral sex on him for about two minutes. D.B. got an
    erection. The appellant had said oh, come on, [D.B.], let me suck you; let me
    suck you. It will feel good. Nothing is going to happen. He could not remember
    whether the appellant said anything else, nor could he remember why the
    appellant stopped after two minutes. It occurred somewhere in D.B.s house. On
    cross-examination, he could not remember whether the appellant pulled his pants
    down or whether they remained up.

[18]

The
    sixth incident also involved fellatio in D.B.s house. D.B. was watching
    television when the appellant came over and pulled down [his] pants. Without
    saying anything, he performed fellatio on D.B. for about two minutes. D.B. got
    an erection. When cross-examined, D.B. could not recall whether the sixth
    incident occurred in his familys house. He did not remember what he was
    wearing, what time of the year it was or what year it was.

[19]

D.B.
    admitted his behavioural issues had caused a series of babysitters to quit.
    There was a blow up due to the childrens behaviour one day when the
    appellant was babysitting and he did not continue to babysit after that day. D.B.
    had problems at the beginning of the 2009-10 school year, and was sent to the
    principals office a couple of times.

[20]

D.B.
    said his mother approached him with questions about whether he had been
    touched. The first time she questioned him, he said no. The second time, D.B.
    said, he approached his mother and told her the appellant had touched him. He
    could not recall the time between his disclosure to his mother and speaking to
    his counsellor in November 2009. He trusted his counsellor and knew he could go
    to her with problems. He had been meeting with her for some time before he told
    her about the assaults. After he disclosed to her, he gave a statement to his
    teacher, a C.A.S. social worker and a police officer. He told them the
    appellant had threatened him and his family to prevent him from telling anyone.
    Six days later, he admitted this was a lie. When asked about this in
    cross-examination, D.B. explained his motivation for lying:

Q. So, why then, [D.B.], if you knew you had to tell the truth,
    did you tell [your teacher], [the C.A.S. social worker], and [the police
    officer] that the reason you didnt tell anybody was because [D.T.] threatened
    to kill your parents and hurt you if you did?

A. Um, well, I was really mad and  I was just really mad at
    him and I wanted to get him in lots of trouble.

[21]

Defence
    counsel also questioned D.B. about whether he had touched a girl at a
    sleepover. Defence counsel suggested that D.B. had told the appellant about
    this incident, and the appellant told him to discuss it with his parents. D.B.
    denied the incident ever happened. D.B. also denied the suggestion he had fabricated
    the allegations of sexual abuse to get attention from his parents, who, defence
    counsel suggested, were often too drunk to give him much attention. Finally, he
    denied inventing the allegations to take the focus off his problems at school.

(c)

The counsellor

[22]

D.B.
    was assigned to a school counsellor in late October 2009, because of anger
    issues at school and problems with his older sister. The counsellor testified D.B.
    disclosed the sexual assaults to her on November 20, 2009:

So, we went to a private spot in the school and I said to him:
    whats wrong? You look like there is something bothering you; and he said to me
    that he had been, um, sexually assaulted; that he had been touched; and then he
    started to cry, and so I started to ask a few more questions

D.B. told her he had told his parents, but he did not
    think they had told anyone. She called C.A.S. and his mother.

[23]

The
    counsellor observed a difference in D.B. after he disclosed. He was very upset
    and was away from school for a few days. When he returned, he had trouble
    staying in class and focusing on work:

My time increased with him after the disclosure, based on his
    emotional needs and the fact that he needed to talk; he needed to be out of the
    classroom; he couldnt stay in the classroom without breaking down.

[24]

After
    the counsellor had met with D.B. twice a week until February 2010, D.B.s
    parents requested she back off so he could focus on his school work. They
    were going to get him professional help.

[25]

On
    cross-examination, she agreed with the suggestion that D.B.s disclosure was
    very vague. The precise words D.B. used were that he had been sexually
    touched.

(d)

D.B.s mother

[26]

D.B.s
    mother began her testimony by describing the appellants relationship with her
    family. The appellant would come by every weekend and stayed throughout the
    week if he was not working. He lived with them for one or two months in the
    winter of 2008 when he split up with his wife. He ended up dating the familys
    babysitter. The babysitter took a job at a grocery store and quit babysitting. Around
    September 2008, the appellant, who lived just down the street, volunteered to
    babysit occasionally. She had no reservations about him doing so. He only
    watched the children a couple days a week, either at their home or his
    apartment. D.B.s mother agreed that the appellant did not babysit the children
    during the summer of 2009. That summer, her husband was at home looking after
    the children, having been laid off in March.

[27]

The
    babysitter whom the appellant dated was the person who initially raised
    concerns about the appellant in the early summer of 2009. D.B.s mother had not
    noticed any problems with the appellant prior to that time. D.B. did not behave
    any differently around the appellant. However, she did notice a change in his
    attitude:

All the [
sic
] sudden he was starting to change in
    attitude. He was starting to be defiant at school, had a little more of a
    temper at home, and not really as easy to settle down, but not just because [the
    appellant] had been there

[28]

After
    she spoke with the babysitter she paid closer attention to the appellant:

[The babysitter] was concerned that a young man in the village
    was being bothered by [the appellant], and wanted to make sure that I knew what
    was going on, and I didnt have any concerns at the time, but of course when
    that was brought up, we kind of just made sure that he wasnt much around him
    much [
sic
] anymore. He wasnt allowed alone with him; just kept our
    eye on him and

[29]

She
    never confronted the appellant about whether he touched her son, although she
    did ask him whether he knew what the babysitter was saying about his
    relationship with the other boy. In her statement to the police, she indicated
    the babysitter might have been having issues in her relationship with the
    appellant. After she spoke to the babysitter, and before speaking to D.B., she
    asked her daughters about the appellant. They had not noticed or heard anything
    of concern.

[30]

Within
    a couple of months, she asked D.B. whether anyone had touched him or done
    anything inappropriate. On examination-in-chief, she said she did not mention
    the appellant by name. He said no. In cross-examination, she could not be
    sure she did not mention the appellant by name on this first occasion. A short
    time later, she asked a second time; this time she was sure her question was
    specific to the appellant. In direct examination, she suggested this second
    time was when D.B. disclosed the abuse. In cross-examination, she was clearer
    that he disclosed on a third occasion, a week or two after the second. He said
    yes, he has touched me, and he has touched me in my private area with his
    hand. She was pretty sure she initiated the third discussion. She asked if
    everything was okay and he said well, I just thought I would let you know.
    She did not know how to react so she spoke with her husband and the appellants
    ex-wife. She did not ask D.B. for details until later and then she asked where
    it happened. He told her: at our house, at his house, and that he had put his
    mouth on his penis.

[31]

At
    the end of the previous school year, in the spring of 2009, his teacher
    approached her about her sons anger issues. His teacher thought he should get
    counselling at a program outside school. He did intake for a program in August
    2009, but did not start until October or November. He was seeing the school counsellor,
    but there came a point when D.B.s mother felt it was too distracting for him
    to discuss the incident at school.

[32]

On
    cross-examination, D.B.s mother acknowledged she had told the investigation
    officer her son had an imagination. She also agreed she had been concerned that
    by feeding information to D.B. she had precipitated the disclosures.

(e)

The Appellant

[33]

The
    appellant lived with D.B.s family for about two months from January to March
    1, 2008, because he had separated from his wife. When he lived with the family,
    he slept in the girls room and [t]hey slept downstairs on the couches or on
    the floor; wherever they found a spot to lie down. The appellant testified he
    was never alone with the children during the time he lived with the family. He
    played sports often with D.B. He treated him like his own son and D.B. often
    sat on his lap. He described the family as [a] lot of times dysfunctional,
    noting [t]he kids ran around rampant throughout the neighbourhood; very little
    supervision. In the summer of 2009, the father was drinking 24 beer a day.
    The appellant could drink a similar amount in a day. He claimed that after his
    job ended, in late July 2009, he saw the family less frequently because of his
    diminished financial circumstances.

[34]

The
    appellant testified D.B.s father did not give very much attention to his son,
    who was often seeking attention by having massive breakdowns or, you know,
    crying until he got what he wanted. D.B.s father gave beer to D.B. all the
    time, but the appellant claimed he never did so. The appellant saw D.B.
    looking at [t]hings he shouldnt have been on the computer [a]fter school
    and told his parents about it on numerous occasions.

[35]

The
    appellant said D.B. told him about an incident at a sleepover in which D.B.
    touched a girl. He told D.B. to go tell [his] parents. D.B. told the
    appellant that if he told his parents, he would F-ing well tell them that he
    [the appellant] was lying.

[36]

He
    did not babysit during the time he lived with the family. The woman he ended up
    dating was babysitting during that time. They moved in together in June or July
    2008. He babysat from October 2008 to January 2009, in the afternoon after he
    finished his shift at work. He babysat once or twice a week for an hour and a
    half to two hours. He drank beer on the couch while he babysat. He did not
    babysit in the summer of 2008 or 2009. Occasionally, his girlfriend would pop into
    their apartment with the kids to pick up the dog for a walk.

[37]

The
    appellant was alone with D.B. on many occasions over the course of his relationship
    with the family. Nonetheless, he maintained he was never alone with D.B. during
    the period he babysat the children.

[38]

In
    an exchange to which the trial judge attached great significance, which I will
    set out in more detail below, the appellant was asked whether he touched D.B.
    sexually when he was sitting on his lap. The appellant replied, [n]ot to my
    knowledge. When he was asked what he meant by that statement, he added, [w]ell,
    I mean absolutely no.

C.

The Trial Judges Reasons

[39]

The
    trial judge began by noting the central issue was whether the alleged incidents
    occurred. He then reminded [himself] of the basic principles of any criminal
    trial, starting with the presumption of innocence and the burden on the Crown
    of proof beyond a reasonable doubt. He then stated:

A trial is not about which version of the evidence I accept,
    but rather has the Crown proven the accused guilty beyond a reasonable doubt?
    If a reasonable doubt exists as to the guilt of the accused, he must be
    acquitted.

[40]

Although
    he did not cite
W. (D.)
at this point, he would refer to it expressly
    three more times in the course of his reasons.

[41]

The
    trial judge gave an overview of the evidence. None of this overview, with the
    exception of one statement discussed below, seems to contain any findings of
    fact or credibility.

[42]

D.B.
    claimed the appellant sexually touched him on more than one occasion. His
    testimony was not consistent as to whether the incidents occurred over one or
    two years. D.B. disclosed the incidents to his mother after she asked him a
    second time whether the appellant touched him. In making this statement, the
    trial judge did not acknowledge he was resolving an inconsistency in the evidence.
    Implicitly, he seems to have accepted D.B.s mothers testimony that she
    approached D.B. the second (of the three) times, as well as D.B.s testimony
    that he disclosed the second time. He disclosed to his school counsellor a
    couple of months later, which led to police involvement and charges against the
    appellant. When D.B. gave a statement to the police, he claimed the appellant
    threatened him and his family to procure his silence. Six days later, D.B.
    admitted this was not true and he had only said it to get the appellant in
    lots of trouble. The appellant denied the allegations. He testified D.B. had
    difficulties at school. The appellant thought that D.B. falsely accused him
    because he feared the appellant would tell his parents about a sleepover in
    which D.B. may have touched a girl. D.B. denied this had ever happened and denied
    he had ever told the appellant anything like it.

[43]

The
    trial judge next turned to the witnesses testimony. He reviewed D.B.s
    evidence first. D.B. testified that the appellant touched his penis area both
    on top of and under his clothing and twice performed fellatio on him. D.B.s
    evidence about the incidents was not entirely consistent, though the trial
    judge noted that defence counsel did not cross-examine him in chronological
    order, which might explain some of the confusion.

[44]

The
    trial judge then addressed each of the six incidents described by D.B. In his
    review of the incidents, he did not appear to make any findings of fact or
    credibility. He presented the incidents as a review of the witnesses testimony.

[45]

After
    reviewing the six incidents, the trial judge stated some basic principles of
    law. He noted the distinction between credibility and reliability and discussed
    the special issues relating to the evidence of children; he cited
R. v.
    H.C.
, 2009 ONCA 56, 241 C.C.C. (3d) 45, at paras. 41-42;
R v. W. (R.)
,
    [1992] 2 S.C.R. 122, at paras. 23-25, which referred to
R. v. B. (G.)
,
    [1990] 2 S.C.R. 30. These authorities instruct trial judges to take a common
    sense approach to childrens testimony and to carefully assess their evidence
    but not on an adult standard, especially with respect to precision of memory.

[46]

The
    third legal issue he addressed was
W. (D.)
. In this second reference
    to its principles he stated:

[The appellant] testified. This brings into play
W. (D.)
,
supra
. If I believe his evidence that he did not commit the offence as
    charged, I must find him not guilty. Even if I do not believe his evidence, if
    it leaves me with a reasonable doubt about his guilt or about an essential
    element of the offence charged, I must find him not guilty of that offence.
    Even if his evidence does not leave me with a reasonable doubt of his guilt or
    about an essential element of the offence charged, I may convict him only if
    the rest of the evidence that I do accept proves his guilt of it beyond a
    reasonable doubt. What must be avoided is a resolution of the case on an
    either/or basis, or on the basis that I consider [D.B.s] version more credible
    than [the appellant]. A decision to convict [the appellant], according to
    either of these two chains of reasoning is wrong because it is unfaithful to
    the burden and standard of proof required of the prosecution.

[47]

The
    trial judge then reviewed the appellants evidence. The appellant denied
    touching D.B. sexually. He testified D.B. could be difficult, and his conduct had
    driven away a series of babysitters. He had been in trouble at school,
    including having been sent to the principals office. He said D.B. may have
    made up the allegations to get attention from his father, who was frequently
    drinking heavily. He may also have made up the allegations to avoid further
    trouble at school and with his parents. The appellant testified he treated all
    of the children like his own and often played sports with D.B.

[48]

The
    appellant lived with the family in January and February of 2008 because he had
    separated from his wife and was unemployed. After getting a job on February 15,
    2008, he moved into his own apartment. He testified he did not live with the
    family in the summer of 2009 and did not babysit in 2008 or 2009.
[1]
He described the family as dysfunctional. D.B. in particular often acted out.
    He looked at things on the computer he should not have. The appellant said he
    never discussed anything of a sexual nature with D.B.  that was up to his
    parents. He believed D.B. often sat on his lap to get his fathers attention.
    He said he was never alone with D.B. during the two months he lived in the
    familys home.

[49]

The
    trial judge next turned to D.B.s mothers evidence. The familys former
    babysitter suggested she should watch the appellant around D.B. She herself had
    never noticed anything unusual in his behaviour around her children. She also
    testified that while her son did not lie, he has an imagination and she
    wondered whether she had put the story in his head when she questioned him
    about the appellant.

[50]

Finally,
    the trial judge reviewed the counsellors testimony. She confirmed D.B. had
    problems at school before the summer of 2009. She had seen him two or three
    times before he disclosed the incidents to her, because he had anger issues. D.B.
    was having problems at school because of statements from other students about
    how [he] looked. The trial judge noted D.B. testified that after he told the counsellor
    about the incidents he felt safe.

[51]

The
    trial judge described the defence and Crown theories. The defence submitted the
    incidents never happened. D.B.s testimony was inconsistent about the details
    and the status of the appellant when they occurred (i.e., whether he was living
    with the family, babysitting or just visiting the house). D.B. fabricated the
    allegations to deflect attention from his problems at school. His mother
    admitted D.B. had an imagination. D.B. admitted he lied when he claimed the
    appellant threatened him. Although he had an opportunity to commit the assaults
    because he was often at the house, the defence position was that he was never
    alone with D.B.
[2]
The appellant was not evasive, and there was no reason to reject his evidence.
    There was also no evidence of grooming. The inconsistencies in D.B.s evidence
    were not the result of aggressive cross-examination, but were evident from a
    plain reading of his police statement, preliminary inquiry evidence and direct
    testimony.

[52]

The
    Crown submitted the court should not be overly critical of the child
    complainants evidence, especially about locations and dates. Not only was
    there no evidence of fabrication, but D.B. explicitly denied fabricating the assaults.
    The appellant had an opportunity when he was living at the house, when he
    babysat and when D.B. was alone at his apartment. D.B. recanted his lie about having
    been threatened by the appellant, which bolstered his credibility with respect
    to the assaults. The appellants statements in cross-examination, that he was
    never alone with D.B., defy common sense. Further, on direct examination, the
    appellants response to the question of whether he ever touched D.B. was not
    to my knowledge. This was a revealing statement.

[53]

Finally,
    the trial judge began his analysis. He opened this section of his reasons by
    again noting that, while there were two different versions of what happened, he
    would not treat the case as a credibility contest. Rather, he could believe
    some or all of any witnesss testimony and give different weight to different
    parts. He must apply the same scrutiny to both the evidence of the appellant
    and D.B. This was the third reference to the principles in
W. (D.)
.

[54]

The
    trial judge applied what he described as a who, what, where and when approach
    to the evidence. For the what, D.B. had no misconceptions about what
    happened to him: he had been touched sexually and had fellatio performed on
    him. He then said:

Continuing with the acts themselves and
assuming they
    occurred
, given the location on the body of the touching and the act of
    fellatio, the Court has no difficulty finding these acts were sexual in nature
    and that touching an assault. Given [D.B.] was aged nine, or perhaps even eight
    at the time, consent is not an issue. [Emphasis added.]

[55]

There
    was also no dispute about who. D.B. unequivocally identified the appellant as
    the one who touched him. At that point, the trial judge acknowledge[d] [the
    appellant] testified he did not perform the acts. For the where, D.B.
    identified his house and the appellants apartment, though he had difficulty
    about the particular rooms in which some of the incidents occurred.

[56]

The
    more difficult issue was when the incidents occurred. The trial judge noted
    the circumstances of the first alleged incident suggested the appellant was
    living with the family at the time. This would put the incident in January or
    February of 2008, which was not only a time outside of the dates mentioned in
    the indictment, it is not the summer of 2009 either. D.B. testified the second
    incident happened one month later, which would also put it before the
    indictment period. The trial judge noted that although he could amend the
    indictment, he was left with concerns about reliability regarding those
    incidents.

[57]

In
    contrast, D.B.s evidence did not place any of the other incidents temporally,
    except that incidents three and four were only a few days apart. These
    incidents could all be within the indictment period and could have occurred in
    the summer of 2009. The trial judge reasoned that the circumstances of these
    incidents did not indicate that the appellant was living with the family; they
    were more in line with him babysitting the children. However, the trial judge
    had concerns that incidents three and five could be the same incident, given
    the introduction suck me, suck me. He also highlighted the inconsistency
    about how many incidents occurred in D.B.s sisters room and whether any fellatio
    occurred in that room. He noted [D.B.s] comment that he couldnt remember if
    it ever happened. He concluded:

I have reliability concerns. While I believe [the appellant]
    probably sexually assaulted [D.B.] as [D.B.] described in the incidents I have
    identified as one, two, three, and five, probably or likely guilt [
sic
]
    is not sufficient.

[58]

Reliability
    concerns therefore prevented the trial judge from concluding beyond a
    reasonable doubt that the appellant assaulted D.B. on four of the six occasions
    he described.

[59]

As
    to the other two incidents, the trial judge was convinced beyond a reasonable
    doubt:

This leaves items four and six. Here I find [the appellant]
    inappropriately sexually assaulted [D.B.]. [D.B.] disclosed what happened both
    to [the counsellor] and his mother. He pulled back any embellishment when he
    told the police he lied about the threats. I am satisfied he knew the
    difference between a lie and telling the truth. I find it significant he was
    having problems at home and school, which changed with the disclosure, and I am
    particularly struck by the phrase he felt safe after the disclosure. [D.B.]
    was not a particularly good historian, but his is no different than Wilson J.s
    observation in
R. v. B. (G.)
,
supra
, when she commented while
    children may not be able to recount precise details and communicate the when
    and where of an event with exactitude, this does not mean that they have
    misconceived what happened to them and who did it.

[60]

After
    this finding, the trial judge stated that although the appellant denied the
    allegations throughout the trial, his evidence did not raise a reasonable doubt
    with respect to those incidents:

The accused maintained he did not do it, commencing with his
    plea of not guilty and continuing through his testimony at trial. However, I
    found it strange that when asked whether he had touched [D.B.] inappropriately
    his answer was not that I recall. That comment requires the same standard of
    scrutiny I applied to [D.B.s] comment that perhaps incident three did not
    happen. [The appellants] answer detracted from his credibility.

All in all, I find that he was not a credible witness. Applying
W. (D.)
, I did not believe the accused, nor was I left with a
    reasonable doubt about his guilt by his evidence, and finally I am convinced of
    his guilty [
sic
] by the rest of the evidence I did accept. In short, I
    am satisfied beyond a reasonable doubt of [the appellants] guilt on incidents
    four and six. Accordingly, there will be a finding of guilt on counts one and
    two.

That is my decision

[61]

This
    fourth reference to
W. (D.)
concluded his reasons for conviction.

D.

Discussion

[62]

The
    appellant has raised two grounds of appeal. He alleges the trial judge erred in
    his application of the principles in
W. (D.)
, and the convictions were
    unreasonable. As I will explain, I do not accept the appellants submission
    that the trial judge erred in his application of the burden of proof. However,
    the thrust of the appellants argument on this issue concerned the trial
    judges finding that the complainant was credible. I accept the appellants
    submission and conclude the trial judges finding that D.B. was credible was
    tainted by palpable and overriding errors. Accordingly, I would grant the
    appellant leave to appeal on a question of fact, allow the appeal and quash his
    convictions.

[63]

Because
    I cannot know the outcome of a proper credibility analysis, and there was
    evidence in this case upon which a reasonable trier of fact could have
    convicted the appellant, I would order a new trial.


(a)

Application of the Burden of Proof

[64]

The
    appellants first ground of appeal challenges the trial judges application of
    the principles in
W. (D.)
. As the Supreme Court of Canada noted in
R.
    v. Dinardo
, 2008 SCC 24, [2008] 1 S.C.R. 788, at para. 23:

In a case that turns on credibility, such as this one, the
    trial judge must direct his or her mind to the decisive question of whether the
    accuseds evidence, considered in the context of the evidence as a whole,
    raises a reasonable doubt as to his guilt. Put differently, the trial judge
    must consider whether the evidence as a whole establishes the accuseds guilt
    beyond a reasonable doubt.

[65]

The trial judge was clearly alive to the requirements of
W. (D.)
.
    As the respondent has emphasized, he instructed himself as to the burden of
    proof on four occasions. Of course, simply setting out the
W. (D.)
formula is not determinative. The critical issue is whether the reasons reveal
    a correct application of the burden of proof: see
e.g.
,
R. v.
    Wadforth
, 2009 ONCA 716, 247 C.C.C. (3d) 466, at paras. 50-51;
R. v.
    A.P
., 2013 ONCA 344, 297 C.C.C. (3d) 560, at para. 39.
The respondent submits the reasons as a whole
    demonstrate its correct application.

[66]

In my view, the who, what, where and when approach was of limited
    value as an analytical tool in this case, where the core issue was whether the
    events described by the complainant actually happened. While the trial judge
    acknowledged the appellants denial of the allegations, his analysis accepted
    D.B.s story as true. In fact, his review at this point of his reasons was not
    analysis of the evidence but a recitation of D.B.s evidence which was, in
    summary, Uncle D. touched my penis and put it in his mouth.

[67]

I am also troubled by the trial judges rejection of
    the appellants evidence.
While the trial judge alluded to other issues
    about the appellants credibility, the only issue he directly addressed was the
    appellants answer, not that I recall, to a single question in his
    examination in chief. He found this answer detracted from his credibility.

[68]

To
    understand the appellants answer requires an examination of the context. The
    exchange in examination in chief was as follows:

Q. How close were you with [D.B.]?

A. Oh, he was like my son.

Q. Did [D.B.] ever sit on your lap?

A. Oh, many times.

Q. Many times? Like how many times? Can you ?

A. I couldnt tell you; many, many, many, many times.

Q. All right. And you have told us that his dad would sleep on
    the couch?

A. Yes.

Q. And you have heard [D.B.] talk about a night that his dads
    on the couch and hes on your lap, and you touch him sexually?

A. Yes

Q. You heard [D.B.] say that, right?

Q. Did that ever happen, [D.T.]?

A. Not to my knowledge; no.

Q. We have also heard  . When you say not to your knowledge

A. Well, I mean absolutely, no.

Q. You wouldnt forget that?

[objection is made]

Q.   did you ever touch [D.B.] in any way sexually?

A. No.

[69]

I
    do not disagree the appellants answer is troubling. His counsel conceded as
    much. To put it in context, however, the question related to an incident when the
    complainant was sitting on the appellants lap, which the appellant said had
    occurred many, many, many, many times. The witness must have expected the
    question. His equivocal answer could have been a slip; it could have been
    nervousness; or it could have been an acknowledgment of culpability. It could
    be unfair to make an adverse credibility finding against an accused based
    solely on his equivocal answer to a potentially ambiguous question. Not to my
    knowledge is capable of meaning I dont know whether, on any of the many
    times D.B. sat on my lap, I ever touched him in a way he might have interpreted
    as sexual. While not in entirely the same context, in
R. v. J.S.W.
, 2013
    ONCA 593, 301 C.C.C. (3d) 252, this court observed the failure to unequivocally
    deny a vague allegation made in a police interview was not a reason to dismiss
    the entire evidence of the accused.

[70]

In
    this case, the appellants response resulted in the trial judge finding the
    answer detracted from his credibility. While this might have been true, it
    was the only factor the trial judge specifically identified in support of his
    finding that the appellant was not credible. Immediately after saying the
    appellants answer to this one question detracted from his credibility, the
    trial judge stated [a]ll in all, I find that he was not a credible witness.

[71]

However,
    in spite of my concerns about the trial judges rejection of the appellants
    evidence, I must keep in mind that acceptance of a complainants evidence may
    be sufficient explanation for rejecting the evidence of the accused:
R. v. R.E.M.
,
    2008 SCC 51, [2008] 2 S.C.R. 3, at para. 66. As Doherty J.A. noted in
R. v.
    J.J.R.D.
(2006), 215 C.C.C. (3d) 252 (Ont. C.A.), at para. 53, leave to
    appeal to S.C.C. refused, [2007] S.C.C.A. No. 69:

An outright rejection of an accused's evidence based on a
    considered and reasoned acceptance beyond a reasonable doubt of the truth of
    conflicting credible evidence is as much an explanation for the rejection of an
    accused's evidence as is a rejection based on a problem identified with the way
    the accused testified or the substance of the accused's evidence.

[72]

Appellate
    courts cannot focus on omitted details, or begin their analyses from a
    sceptical perspective; nor should they assume an accuseds denial is plausible
    and proceed from that perspective to see if the trial judge has dispelled all
    reasonable doubt in the reasons:
R.E.M
., at para. 68.

[73]

In
    light of this deferential approach, recently affirmed by the Supreme Court in
R.
    v.

Vuradin
, 2013 SCC 38, I cannot conclude the trial judge
    misapplied the burden of proof in this case.

[74]

This
    is not the end of the inquiry, however. A trial judges credibility findings
    may be vitiated by palpable and overriding error. This is illustrated by the
    recent decision of the New Brunswick Court of Appeal in
R. v. J.N.C.
,
    2013 NBCA 59, [2013] N.B.J. No. 315. In that case, the court also found the
    trial judges reasons demonstrated proper application of the principles in
W.
    (D.)
. The court held, at para. 12:

Applying the principles that govern our role as an appellate
    court, we cannot give effect to [the appellants] initial ground of appeal [
W.
    (D.)
error]. We cannot allow our unease or lurking doubt about the
    verdict, or the fact that we would have reached a different view about the
    credibility of the complainant, to be the basis for overturning the verdict 
    Without more, we would be required to uphold the verdict.

[75]

The
    New Brunswick Court of Appeal had further concerns about the reasoning process
    and factual underpinnings of the trial judges credibility findings with
    respect to the complainant. In the next section, I will elaborate on that
    decision and discuss my concerns in this case.


(b)

Assessment of Credibility

[76]

Appellate
    courts must give a very high degree of deference to trial judges credibility
    determinations. As Bastarache and Abella JJ. explained in
R. v. Gagnon
,
    2006 SCC 17, [2006] 1 S.C.R. 621, at paras. 20-21:

Assessing credibility is not a science. It is very difficult
    for a trial judge to articulate with precision the complex intermingling of
    impressions that emerge after watching and listening to witnesses and
    attempting to reconcile the various versions of events. That is why this Court
    decided, most recently in [
H.L. v. Canada (Attorney General)
, 2005 SCC
    25, [2005] 1 S.C.R. 401,] that in the absence of a palpable and overriding
    error by the trial judge, his or her perceptions should be respected.

This does not mean that a court of appeal can abdicate its
    responsibility for reviewing the record to see whether the findings of fact are
    reasonably available. Moreover, where the charge is a serious one and where, as
    here, the evidence of a child contradicts the denial of an adult an accused is
    entitled to know why the trial judge is left with no reasonable doubt.

(See also,
Gagnon
, at para. 10;
Dinardo
.)

[77]

The
    appellant raises five issues he says the trial judge ought to have considered
    when assessing D.B.s credibility  these issues were also raised at trial:

·

D.B.s description of the incidents lacked detail and context. The
    absence of detail casts doubt on the complainants credibility. He described
    fleeting contact of between one and three minutes, in language that was, to use
    the appellants counsels expression, robotic. See
R. v. V.Y.
, 2010
    ONCA 544, 334 D.L.R. (4th) 33, at para. 34, affirmed, 2011 SCC 22, [2011] 2
    S.C.R. 172.

·

The trial judge failed to address the inconsistencies in D.B.s
    evidence. Reliability problems led the trial judge to conclude that four of the
    six incidents could not sustain convictions, but he never considered whether
    the inconsistencies might impact upon D.B.s credibility. See:
R v. Burnie
,
    2013 ONCA 112, 294 C.C.C. (3d) 387, at paras. 43-48;
R. v. Ezard
, 2011
    ONCA 545, 291 C.C.C. (3d) 78, at paras. 17-18.

·

The trial judge failed to consider the possibility that D.B.s
    mother tainted his evidence by asking him three times whether the appellant
    touched him:
R. v. J.J.B.
, 2013 ONCA 268, 305 O.A.C. 201, at para. 89.

·

The complainant repeatedly broke down when confronted with
    inconsistencies in his evidence.

·

The trial judge never explicitly addressed the evidence
    supporting the defence theory that D.B. fabricated the allegations for any or
    all of three reasons: 1) to get attention from his parents; 2) to deflect
    attention from his problems at home and at school; and/or 3) to prevent the
    appellant from telling his parents about the sleepover incident in which he may
    have touched a girl.

[78]

Trial
    judges are not required to expressly consider every issue, discuss all of the
    evidence, or address every argument made by the defence:
Vuradin
, at
    para. 17;
Dinardo
, at para. 30;
R.E.M
., at paras. 32 and 64.
    While a failure to consider all of the evidence relating to the ultimate issue
    of guilt or innocence is an error of law (
R. v. Morin
, [1992] 3 S.C.R.
    286, at p. 296), there is no obligation on a trial judge to record every aspect
    of the deliberation process:
R. v. Walle
, 2012 SCC 41, [2012] 2 S.C.R.
    438, at para. 46.

[79]

In
    this case, dealing with these issues would likely have improved the trial
    judges credibility analysis. However, I do not accept that the trial judge
    erred in his conclusion on credibility because of what he did
not
say.
    My concern is instead with what he
did
say in support of his
    credibility finding.

[80]

An
    appellate court may only intervene in a trial judges credibility analysis if
    that analysis is the subject of a palpable and overriding error. In
Waxman
    v. Waxman
(2004), 186 O.A.C. 201 (C.A.), at paras. 296-97, leave to appeal
    to S.C.C. refused, [2004] S.C.C.A. No. 291, this court described the palpable
    and overriding error standard:

The palpable and overriding standard addresses both the
    nature of the factual error and its impact on the result. A palpable error is
    one that is obvious, plain to see or clear: [
Housen v. Nikolaisen
,
    2002 SCC 33,

[2002] 2 S.C.R. 235, at paras. 5-6]. Examples of palpable
    factual errors include findings made in the complete absence of evidence,
    findings made in conflict with accepted evidence, findings based on a
    misapprehension of evidence and findings of fact drawn from primary facts that
    are the result of speculation rather than inference.

An overriding error is an error that is sufficiently
    significant to vitiate the challenged finding of fact. Where the challenged
    finding of fact is based on a constellation of findings, the conclusion that
    one or more of those findings is founded on a palpable error does not
    automatically mean that the error is also overriding. The appellant must
    demonstrate that the error goes to the root of the challenged finding of fact
    such that the fact cannot safely stand in the face of that error: [
Schwartz
    v. Canada
, [1996] 1 S.C.R. 254, at para. 35].

(See also
H.L.
, at paras. 52-56.)

[81]

In
J.N.C.
, the New Brunswick Court of Appeal applied this high standard and
    found the trial judges credibility finding with respect to the complainant was
    subject to a palpable and overriding error. In that case, the complainant
    described an incident of sexual assault by her great-uncle as having occurred
    on his boat when she was two years old. The appellant testified he did not acquire
    the vessel until the complainant was four years old and she could not have been
    on the boat until she was five. He said she had been on it on a number of
    occasions after age five. Although the trial judge did not believe the incident
    occurred when the complainant said, he noted that inconsistencies as to times
    and locations should not be determinative for child witnesses. He proceeded to
    use the complainants ability to recall of details about the boat to find her
    credible. At para. 16 of its reasons, the Court of Appeal quoted his conclusion:

[the details about the boat] leave no doubt in my mind as to
    her credibility of that incident, as to what had happened on that boat as she
    described it in her testimony.

[82]

The
    New Brunswick Court of Appeal held that the trial judges use of the
    complainants descriptions of the boat to find her credible was a palpable
    error. The fact she could accurately describe the appellants boat had nothing
    to do with her credibility regarding whether the incident occurred, because there
    was no dispute that she had been on the boat. The court held it was illogical
    to conclude that because the complainant could describe the boat, she must
    have been telling the truth about everything else (at para. 17). Because the
    court was convinced the trial judge anchored his entire credibility findings
    on the complainants description of the accuseds boat, the palpable error was
    also overriding (at para. 18).

[83]

In
    spite of the high degree of deference owed to the trial judges credibility
    analysis in this case, I conclude his reasons for accepting D.B.s evidence
    suffer from palpable errors of both fact and law, which vitiate his conclusion
    on D.B.s credibility.

[84]

After
    his who, what, where and when analysis, the trial judge said he had concerns
    about D.B.s reliability in relation to incidents 1, 2, 3 and 5 and although he
    believed the appellant probably assaulted D.B. on these occasions, this was not
    sufficient for a conviction. The trial judge then came to an abrupt conclusion on
    incidents four and six, accepting D.B.s evidence and rejecting the
    appellants.

[85]

In
    the portion of his reasons set out above, at para. 59, the trial judge explained
    why he accepted D.B.s evidence. He gave four reasons. I will address each of these,
    but in summary, all but one was based on an error of law, misapprehension of
    the evidence or was not logically probative to the issue of whether D.B. was
    credible. These errors are palpable. Moreover, because the conclusion on
    credibility was based on these palpable errors, I consider the finding of
    credibility vitiated by overriding error.

(i)

He disclosed what happened to both the counsellor and his mother

[86]

The
    first reason the trial judge gave for finding D.B. credible was that he
    disclosed what happened to both the counsellor and his mother. This statement presupposes
    the truth of the disclosures and is of no value as a credibility finding.

[87]

In
Dinardo
, at paras. 37-38, Charron J. explained how prior consistent
    statements may be used and how they may not be used. They may be admissible as
    part of the narrative or to explain the context in which a disclosure of sexual
    assault was made. For those purposes, the evidence about D.B.s disclosure was admissible
    in this case. However, Charron J. also cautioned that prior consistent
    statements cannot be used for the impermissible purpose of confirming the
    truthfulness of the allegation. See also
R. v. G.C.
, [2006] O.J. No.
    2245 (C.A.), at para. 20;
R. v. D.B.
, 2013 ONCA 578, 310 OA.C. 294, at
    para. 31. There is no indication in the trial judges reasons that he was using
    the prior disclosure for the former, limited purpose. The fact of multiple
    disclosures cannot support D.B.s credibility. This was an error of law.

(ii)

The difference between the truth and a lie

[88]

Second,
    the trial judge refers to D.B. having pulled back any embellishment because
    he told the police he lied about the appellant threatening him. I have
    difficulty with the conclusion that having recanted his lie to the police about
    a very serious matter, the balance of D.B.s evidence was likely to be more
    credible.

[89]

After
    making this observation, the trial judge said, I am satisfied he knew the
    difference between a lie and telling the truth. While understanding the nature
    of a promise to tell the truth is not a requirement of testimonial competence,
[3]
knowledge of the difference between a lie and the truth does not make one
    statement true and the other false. The fact D.B. recanted one statement and
    not the other cannot mean the other becomes more believable. This is
    particularly so where D.B.s statement revealed
animus
against the
    appellant. D.B. said he had lied because he wanted to get the appellant in
    lots of trouble.

[90]

It
    was open to the trial judge to find that the lie to the police did not
    negatively affect his credibility. But, an admitted lie did not bolster his
    credibility. The trial judges reliance on D.B.s knowledge of the difference
    between a lie and the truth in order to find him credible was not logically
    probative of the credibility of the allegations.

(iii)

His problems at home and school changed with the disclosure

[91]

The
    trial judge appears to have concluded that, having unburdened himself, the
    complaints behaviour improved, thus confirming his truthfulness. This third
    reason for finding the complainant credible is based on a misapprehension of
    the evidence. The counsellor said nothing about D.B.s behaviour having
    improved. In fact, she said D.B. was visibly upset after the disclosure and
    stayed away from school for a few days. When he returned, he had a very
    difficult time staying in the classroom and being able to focus on the
    classroom work  [H]e couldnt stay in the classroom without breaking down. As
    a result of his emotional needs, she said, her time with him increased. At no
    point did she say his behavioural problems had resolved themselves.

[92]

D.B.s
    mother stated that, prior to his disclosure, he was defiant at school, had a
    temper at home and had anger issues. There was nothing in her evidence to
    indicate D.B.s behaviour improved after he disclosed the alleged sexual
    assaults.

[93]

Nor
    did D.B. himself testify that his behaviour improved after the disclosure.

[94]

In
    summary, there is was no evidence on which the trial judge could find that
    D.B.s behaviour improved after the disclosure. This conclusion was a
    misapprehension of the evidence: see
R. v. Morrissey
(1995), 22 O.R.
    (3d) 514 (C.A.), at p. 538. Accordingly, it was a palpable error of fact for
    the trial judge to rely on the complainants improved behaviour after the
    disclosure.


(iv)

He felt safe after the disclosure

[95]

The
    trial judge said he was particularly struck by D.B.s statement that he felt
    safe after telling his counsellor about the incidents. He appears to have
    taken this as confirmatory of his truthfulness. The transcript suggests D.B.s
    statement was, at best, ambiguous. In re-examining D.B., the Crown asked a
    number of unrelated questions concerning matters raised on cross-examination.
    Near the end of this questioning, the Crown asked:

Q. All right. And can you tell His Honour why you were acting
    up in school in the fall of 2009?

A. Ah, I was frustrated and people were saying stuff about me
    and the way I look.

After a brief discussion between the trial judge and
    counsel, confirming D.B.s answer, the Crown asked:

Q. How did you feel after you told [the counsellor at school]?

A. I felt like I was safe.

[96]

It
    is not clear from the record whether the statement I felt like I was safe was
    a reference to being safe in relation to the appellant or safe in relation to
    what people were saying about him at school. It was for the trial judge to
    determine the meaning of this statement, in the context in which it was made.
    Standing alone, I would not consider this reason to be unsustainable. Of the four
    reasons, I do not consider this one to be a palpable error.

[97]

The
    trial judge concluded his credibility analysis by stating that D.B. was not a
    particularly good historian. In this observation, and his comments following
    it, the trial judge seems to be saying that his concerns with D.B.s
    reliability did not impact his credibility. Indeed, there were some serious
    issues about D.B. as an historian, including his vague and inconsistent
    descriptions of the alleged assaults, his uncertainties as to times and places
    and his repeated emotional breakdowns in the face of cross-examination,
    revealing problems with his version of events.

[98]

Earlier
    in his reasons, the trial judge had referred to
B. (G.)
in support of
    the proposition that a flaw or contradiction in a childs testimony should not
    be given the same effect as a flaw in an adults. In commenting on D.B. as an
    historian, he returned to that case, noting Wilson J.s comment, at p. 55: [w]hile
    children may not be able to recount precise details and communicate the when
    and where of an event with exactitude, this does not mean that they have
    misconceived what happened to them and who did it.

[99]

As
    propositions of law, these comments are unassailable. The problem is the trial
    judges failure to analyze
why
his concerns about reliability did not
    impact his assessment of D.B.s credibility. His statement was essentially a
    conclusion, not a reason.

[100]

In summary, the
    trial judges assessment of the complainants credibility was based on errors
    of law and misapprehensions of the evidence that are palpable on the record.
    All but one of the reasons the trial judge gave for finding the complainant credible
    was unsupportable in law or on the record, and the single remaining reason is
    ambiguous. Even accepting that reason, I conclude the three palpably erroneous
    reasons the trial judge gave for finding the complainant credible were
    overriding and vitiate his finding. Accordingly, the trial judges finding that
    D.B. was credible cannot stand.

(c)

Unreasonable Verdict

[101]

The appellant
    has also argued the trial judges convictions were unreasonable. He makes this
    submission on two separate bases. First, he submits the trial judges finding
    of reasonable doubt with respect to four of the incidents is logically
    inconsistent with his conclusions on the other two, especially because the case
    was argued at trial on the basis the incidents either happened or they did not:
R. v. McShannock
(1980), 55 C.C.C. (3d) 53 (Ont. C.A.), at p. 56;
R.
    v. Pittiman
, 2006 SCC 9, [2006] 1 S.C.R. 381, at para. 7. Although I see
    no reason why this inconsistent verdicts analysis could not apply to multiple
    incidents underlying one or more counts, I cannot accept this submission in
    this case. Despite my conclusion that the trial judges credibility analysis
    was tainted by palpable and overriding errors, the trial judge articulated a
    rational basis for accepting two incidents while rejecting four incidents,
    which was grounded in reliability concerns.

[102]

Second, the
    appellant says it was simply unsafe to found convictions on the evidence at
    trial. I do not accept this argument. Like the New Brunswick Court of Appeal in
J.N.C.
, I cannot know the outcome of a credibility analysis free of
    factual and legal errors. I am not prepared to say that no trier of fact,
    acting reasonably, could have convicted the appellant:
R. v. W.H.
,
    2013 SCC 22, at para. 26;
R. v. R.P.
, 2012 SCC 22, [2012] 1 S.C.R.
    746, at para. 10.

E.

disposition

[103]

For these
    reasons, I would allow the appeal, set aside the convictions and order a new
    trial.

Released: January 21, 2014 (MR)

G.R. Strathy J.A.

I agree.  Marc Rosenberg J.A.

I agree.  Paul Roueau J.A.





[1]
As noted above, the appellant testified that he babysat the children from
    October 2008 to January 2009. He said he never babysat them in the summer of
    either 2008 or 2009.



[2]
This was not the defence position. The appellant testified on cross-examination
    he was never alone with the children when he lived with the family. However,
    the defence submissions were clear that the appellant admitted he had an
    opportunity to commit the assaults because he was alone with D.B. on a number
    of occasions. The defence simply denied they occurred.



[3]
See
R. v. D.A.I.
, 2012 SCC 5, [2012] 1 S.C.R. 149, at paras. 23-25.


